DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, specifically claims 3 and 7 which are objected to as being allowable.  Therefore, the “the prong set comprising a first prong and a second prong, where the plunger comprises a first plunger coupled to the first prong and a second plunger coupled to the second prong, where the energy storage device comprises a first energy storage device coupled to the first plunger and a second energy storage device coupled to the second plunger, where the contact comprises a first contact coupled to the first plunger and a second contact coupled to the second plunger (these are the structural elements of claims 3 and 7, which would be helpful to the public to see exactly how these second features are connected as described)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 5 and 10, these claims are apparatus claims directed to “an electrical connector”, claims 5 and 10 are claiming that the electrical connector is connected to a cable (which is not part of the electrical connector) and then further claiming structural limitations of the cable which are not afforded patentable weight of 
Claims 11-19, further are describing details of external structures (apparatus) even to the cable, such as ‘a female data receiver/male data prong coupling to the inner conduit’ and further describing the receptor, but all of these are outside the bounds of the claim of “an electrical connector”.  Claims 11-12, are out of the boundary of the “electrical connector’ claims as they are now claiming what the cable is configured to do”.  Further, as to claims 13-16, it is not clear the difference between an apparatus associated with the receptor and an apparatus associated with the connector.  The receptor would be associated with the connector as they are all connected and any item connecting with data/electricity could be called a receptor, so it appears these would be the same elements.  Because of this ambiguity between the difference of ‘apparatus associated with receptor/connector’.  Claims 17 and 18 appear to be similar as well.  Claim 19, is further describing the apparatus that may be connected to the connector.

Double Patenting
Applicant is advised that should claim 13 be found allowable, claims 14-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  See above description in the 35 USC 112 rejection.

Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  See above description in the 35 USC 112 rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
While the claims in the present application and that of patent 11,226,378 (application number 16/879809) were part of a restriction requirement in application 15/730859 (now patent number 10,698,039), the claims in 11,226,378 were amended 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,226,378.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regard to claims 1 and 6, an electrical connector/male prong set (col 6 line 34 prong is an elongated piece equivalent to male), comprising: an engagement set (col 6 line 34, prong); a plunger physically coupled to the engagement set (col 6 lines 35-36); an energy storage device physically coupled to the plunger (col 6 lines 37-38, spring is a more specific energy storage device); a contact physically coupled to the energy storage device (col 6 lines 39-40); and a current receiver connector (col 6 lines 42-43; where the energy storage device is set at a force level such that when at rest the contact does not touch the current receiver connector (col 6 line 44-46), where when the engagement set engages with a receptor, the engagement set experiences a pressure (col 6 lines 47-48), where when the pressure meets a threshold, the pressure causes the plunger to move the energy storage device to overcome the force level such that the contact touches the current receiver connector (col 6 line 50-54, while not the same language very similar), and where when the contact touches the current source connector, the engagement set is energized (col 6 line 55-57).
In regard to claims 2 and 7, see claim 2 of patent 11,226,378.
In regard to claims 3 and 8, see claim 4 of patent 11,226,378.

In regard to claims 5 and 10, see claim 1 of patent 11,226,378 (col 6 lines 27-33).
In regard to claims 13-16, see claim 1 of patent 11,226,378 (col 6 lines 27-31, noting the connector and the receptor would be associated together so any apparatus would be associated with all of them).
	In regard to claims 17-18, see claim 4 of patent 11,226,378 (noting the connector and the receptor would be associated together so any apparatus would be associated with all of them).
	In regard to claim 19, see claim 13 of patent 11,226,378.
	In regard to claim 20, see above rejection as to claim 1 (as well as claims 2 and 7 of patent 11,226,378).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9-10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheldon et al. (7513782).
In regard to claims 1, 2, 4, 6, 7, 9, and 20, Sheldon et al. discloses 
[claims 1, 2, 6, and 20] a male prong set comprising one or more prongs (figures 4 and 5 are going to be referred to the most, but figure 2 shows the best picture of the prongs 12, 13); 
[claims 1, 6, and 20] a plunger physically coupled to the male prong set (figures 4 and 5, arm 28, col 4 lines 14-16) ; 
[claims 1, 6, and 20] an energy storage device physically coupled to the plunger (spring 31 – col 4 lines 14-16); 
[claims 1, 6, and 20] a contact physically coupled to the energy storage device (contact 26 see col 4 lines 14-17); and
[claims 1, 6, and 20] a current receiver connector (hot wire 22, col 4 lines 15-17);
[claims 1, 6, and 20] where the energy storage device is set at a force level such that when at rest the contact does not touch the current receiver connector (see figure 5, in the instance the ground prong is not properly connected, the force level is low and thus energy storage device does not contact to the contact and current receiver – see figure 5 and then figure 4 shows when connected, col 4 lines 3-39),
[claims 1, 6, and 20] where when the male prong set engages with a receptor, the male prong set experiences a pressure (when the ground prong is properly installed, the prong set experiences a pressure, see also claim 5),
[claims 1, 6, and 20] where when the pressure meets a threshold, the pressure causes the plunger to move the energy storage device to overcome the force level such 
[claims 1, 6, and 20] where when the contact touches the current source connector, the male prong set is energized (shown in figure 4, current is able to run through the hot line and electrify the appliance when the spring is in the proper position),
[claims 2, 7, and 20] where energizing of the current receiver connector comprises transferring an electrical current by way of the male prong set (this is a normal three pong plug that upon connection to a source and the spring is at a pressure will have electric current run through the hot line – col 1 lines 12-16),
[claims 2, 7, and 20] where a provider of the electrical current is a female receiver configured to receive the male prong set (this limitation is not providing a structural limitation to the “electrical connector” as claimed so it is a functional limitation, but the electrical connector as claimed is a male plug as seen in figure 2, which would be configured to connect to a female outlet – for example a wall outlet),
[claims 4, 9, and 20] where when the pressure no longer meets the threshold, the pressure causes the plunger to no longer move the energy storage device to overcome the force level such that the contact no longer touch the current receiver connector (if the pressure comes off, the spring is released and the two male prong set becomes inoperable – see col 4 line 28-39), and
[claims 4, 9, and 20] where when the contact no longer touches the current source connector, the male prong set is deenergized (as the spring is released, the 
Claims 5 and 10, Sheldon et al. discloses wherein the electrical connector of claim 1 is configured to be coupled to a cable (see figures 1-5 of Sheldon, the prongs allow it to be coupled to a cable). ***Noting that these claims sets (in claims 1-20) are apparatus claims directed to “an electrical connector”, claims 5 and 10 are claiming that the electrical connector is connected to a cable (which is not part of the electrical connector) and then further claiming structural limitations of the cable which are not afforded patentable weight of “the electric connector” – if Applicant wants the limitations of the cable afforded patentable weight, the claim should be “a system comprising: an electrical connector comprising: ….; wherein the electrical connector is connected to a cable;  the cable comprising: ….*** [[see also above 35 U.S.C. 112 second paragraph rejection]]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (7513782) in view of Kim et al. (US Publication 2006/0065429).***Claims 5 and 10 are twice rejected while these claim is rejected as if the cable could have a connection, while showing that this cable exists in the prior art***
In regard to claims 5 and 10, Sheldon et al. lacks specifically the electric connector of claim 1, coupled to a cable, the cable comprising: an outer conduit upon which an electrical current runs through the engagement set to energize the engagement set; and an inner conduit to transmit a data, where the outer conduit surrounds the outer conduit.  ***Note this claim is rejected as best understood***
Kim et al. discloses a cable (abstract), comprising: an inner conduit configured to transfer a data to an apparatus (paragraph 41, the fiber optic assembly 402 is the inner conduit conductor); and an outer conduit configured to transfer an electrical current to the apparatus and connected to the prongs, where the outer conduit encompasses the inner conduit (the outer conductors 404 which together surround the outer conductor and pass a current to power the electrical device — paragraph 41).
It would be known that Sheldon et al. having a normal plug is able to be attached to a cable (such as an extension cord, cable converter, etc), but it would be further obvious for Sheldon et al. to be able to attach to a cable having an inner and outer conduit, such that the outer conduit will transfer electricity through the prongs as taught by Kim et al. in order to include connection to a multifunction cable in increase the functionality of the connector of Sheldon et al., so that the spring will not be connected in any dangerous condition.
.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3 and 7, the prior art does not teach or render obvious where the prong set comprising a first prong and a second prong, where the plunger comprises a first plunger coupled to the first prong and a second plunger coupled to the second prong, where the energy storage device comprises a first energy storage device coupled to the first plunger and a second energy storage device coupled to the second plunger, where the contact comprises a first contact coupled to the first plunger and a second contact coupled to the second plunger, where the first energy storage device is set at the force level such that when at rest the first contact does not touch the current receiver connector, where the first energy storage device is set at the force level such that when at rest the second contact does not touch the current receiver connector, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents 10698039 and 11226378 which are part of the family of this Application are not prior art, but important citations.  Lemaire et al. (7534124) discloses a method and apparatus for power outlet and plunger having low insertion force connector.  Nakatsuka et al. (US Publication 2017/0231503) discloses a cable able to transmit electricity and data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896